Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Line 2 of paragraph 1 of the specification is amended as follows: —2016 and now U.S. Patent No. 10,612,107, which is a National Phase of International Patent Application PCT/ —.  

Reasons for Allowance
Claims 1-21 are allowed.  
The following is an examiner’s statement of reasons for allowance: Instant claim 1, and therefore its dependents, are directed toward the process of producing a cold rolled and hot dip coated steel sheet that was allowed in the parent application U.S. Serial No. 15/316,600.  As such, the reasons for allowance, made evident in Applicant’s Remarks filed September 20, 2019, for the patented steel sheet are considered applicable to the instantly claimed method of making such a steel sheet.  It should be .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Colin W. Slifka/           Primary Examiner, Art Unit 1732